           Case 3:18-cv-00310-RCJ-CLB Document 81 Filed 08/11/21 Page 1 of 4


1
     AARON D. FORD
2      Attorney General
     KATLYN M. BRADY (Bar No. 14173)
3      Senior Deputy Attorney General
     State of Nevada
4    Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
5    Las Vegas, Nevada 89101
     (702) 486-0661 (phone)
6    (702) 486-3773 (fax)
     Email: katlynbrady@ag.nv.gov
7
     Attorneys for Defendants
8    Romeo Aranas, Isidro Baca, Shelly Conlin,
     Richard Long, David Mar,
9    Melissa Mitchell, and William Miller

10

11                              UNITED STATES DISTRICT COURT

12                                   DISTRICT OF NEVADA

13    CHARLES MORRIS,                                  Case No. 3:18-cv-00310-RCJ-CLB

14                 Plaintiff,                        DEFENDANTS’ MOTION FOR AN
                                                    EXTENSION OF TIME TO REPLY TO
15   v.                                           PLAINTIFF’S OMNIBOUS OPPOSITION
                                                   AND CROSS MOTION FOR SUMMARY
16    ROMEO ARANAS, et al.,                             JUDGMENT (ECF NO. 75)
                                                          (FIRST REQUEST)
17                 Defendants.

18         Defendants Romeo Aranas, Isidro Baca, Shelly Conlin, Richard Long, David Mar,

19   Melissa Mitchell, and William Miller, by and through counsel, Aaron D. Ford, Attorney

20   General for the State of Nevada, and Katlyn M. Brady, Senior Deputy Attorney General,

21   request this Court extend the deadline to file a reply/opposition from August 10, 2021, to

22   September 10, 2021.

23   I.    INTRODUCTION

24         Defendants submit that good cause exists to extend the deadline to reply/oppose

25   Plaintiff’s omnibus deadline from August 11, 2021, to September 10, 2021. As an initial

26   matter, Plaintiff’s combined motion violates the Local Rules as he failed to file the

27   document twice. As a result, Defendants received only a deadline to file a reply in support

28   of Defendants’ motion for summary judgment. Upon review of the document, it is clear



                                            Page 1 of 4
           Case 3:18-cv-00310-RCJ-CLB Document 81 Filed 08/11/21 Page 2 of 4


1    Plaintiff has filed a cross motion for summary judgment and thus should have filed the
2    document twice.
3           Further, the prior counsel assigned to defend this matter recently left state
4    employment thus necessitating the reassignment of this case to another attorney. The
5    assigned attorney, Deputy Attorney General Alexander J. Smith, recently returned to the
6    office after going on extended leave to complete the Nevada Bar Exam (he is barred in New
7    York and is allowed to practice temporarily on a Nevada license pending his successful
8    passing of the Nevada Bar). Thus, counsel needs additional time to clear the caseload that
9    accrued during his leave so that DAG Smith can prepare for the reply/opposition.
10          Finally, Plaintiff filed a 75-page omnibus opposition and counter-motion for
11   summary judgment. Responding to this motion will take an inordinate amount of work as
12   the newly assigned counsel must familiarize himself with the underlying motion for
13   summary judgment and evidence in this matter.
14          Accordingly, Defendants seek an extension of thirty days to allow for a reply and
15   opposition to Plaintiff’s omnibus motion.
16   II.    BACKGROUND
17          The operative document in this matter is the Second Amended Complaint (SAC).
18   ECF No. 43. Plaintiff alleged a deliberate indifference claim regarding the alleged denial
19   of a surgery and deliberate indifference regarding the denial of a bottom tier classification.
20   Id. at 5.
21          On June 21, 2021, Defendants filed a motion for summary judgment alleging:
22   (1) Defendants were not indifferent, (2) there was no personal participation, and
23   (3) Defendants were entitled to qualified immunity. ECF No. 65.
24          On July 27, 2021, Plaintiff filed an omnibus motion opposing Defendants’ motion for
25   summary judgment and seeking summary judgment in Plaintiff’s favor. ECF No. 75. In
26   violation of LR IC 2-2, Plaintiff did not file this motion twice and thus the Court did not
27   impose a deadline for Defendants to oppose the motion for summary judgment.
28   ///



                                              Page 2 of 4
             Case 3:18-cv-00310-RCJ-CLB Document 81 Filed 08/11/21 Page 3 of 4


1            Additionally, on July 27, 2021, prior defense counsel left state employment,
2    necessitating the reassignment of this matter. This matter was reassigned to Deputy
3    Attorney General Alexander J. Smith, who was on leave attending the Nevada Bar exam.
4    Upon DAG Smith’s return, he has worked significant hours attempting to clear his caseload
5    so he can prepare a reply and opposition in this matter.
6    III.    LEGAL ARGUMENT
7            Federal Rules of Civil Procedure 6(B)(1) holds a court may extend time to respond
8    upon a showing of good cause. Under Rule 6, good cause is not a rigorous or high standard.
9    Ahanchion v. Kenan Pictures, 624 F.3d 1253, 1259 (9th Cir. 2010).
10           Defendants move to extend the deadline to reply and oppose Plaintiff’s motion from
11   August 10, 2021, to September 10, 2021. Good cause supports this request as this matter
12   has been reassigned to a new attorney and given the length of Plaintiff’s motion, additional
13   time is necessary to ensure a competent and sufficient response.
14   IV.     CONCLUSION
15           For the reasons above, Defendants respectfully request this Court extend the
16   deadline to reply and oppose Plaintiff’s motion from August 10, 2021, to September 10,
17   2021.
18           DATED this 10th day of August, 2021.
19                                                  AARON D. FORD
                                                    Attorney General
20
                                                    By: /s/ Katlyn M. Brady
21                                                  KATLYN M. BRADY (Bar No. 14173)
                                                    Senior Deputy Attorney General
22
                                                    Attorneys for Defendants
23

24
                                                     IT IS SO ORDERED.
25                                                   Dated: August 11, 2021

26
                                                     __________________________________
27                                                   UNITED STATES MAGISTRATE JUDGE

28



                                             Page 3 of 4
           Case 3:18-cv-00310-RCJ-CLB Document 81 Filed 08/11/21 Page 4 of 4


1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on August 10, 2021, I electronically filed the foregoing DEFENDANTS’ MOTION
4    FOR AN EXTENSION OF TIME TO REPLY TO PLAINTIFF’S OMNIBOUS
5    OPPOSITION AND CROSS MOTION FOR SUMMARY JUDGMENT (ECF NO. 75)
6    (FIRST REQUEST) via this Court’s electronic filing system. Parties who are registered
7    with this Court’s electronic filing system will be served electronically.
8          Charles Morris, #62773
           Northern Nevada Correctional Center
9          P.O. Box 7000
           Carson City, Nevada 89701
10         Email: nncclawlibrary@doc.nv.gov
           Plaintiff, Pro Se
11

12
                                             /s/ Carol A. Knight
13                                           CAROL A. KNIGHT, an employee of the
                                             Office of the Nevada Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              Page 4 of 4
